Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered December 15, 1993, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly ruled that the defendant consented to the search and seizure of his bloody clothing in a hospital emergency room (see, People v Gonzalez, 39 NY2d 122; People v Ruiz, 188 AD2d 495).
We reject the defendant’s contention that the court’s Allen charge (see, Allen v United States, 164 US 492) was improper. We agree with our dissenting colleague that, as a general rule, a court should not deviate from the standard Allen charge. However, while the charge in this case was unusually and unnecessarily lengthy, a review of the charge as a whole *657demonstrates that it was essentially neutral, directed at the jurors in general, and did not coerce them to reach a verdict or to achieve a specific result (see, People v Pagan, 45 NY2d 725; People v Bastien, 180 AD2d 691; People v Fleury, 177 AD2d 504; People v Austin, 168 AD2d 502). Joy, Altman and Florio, JJ., concur.